106 F.3d 393
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James G. HAYDEN, Defendant-Appellant.
No. 96-4716.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 21, 1997.Decided Feb. 10, 1997.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.  Robert J. Staker, Senior District Judge.  (CR-90-205)
Hunt L. Charach, Federal Public Defender, Edward H. Weis, First Assistant Federal Public Defender, Charleston, WV, for Appellant.  Rebecca A. Betts, United States Attorney, Ray M. Shepard, Assistant United States Attorney, Huntington, WV, for Appellee.
Before ERVIN, WILKINS, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
James G. Hayden was sentenced to twenty-four months' imprisonment after a hearing to revoke his period of supervised release* following his conviction on state charges.  Hayden argues that the imposition of a separate sentence as a consequence of violating the terms of his supervised release was multiplicious with his state sentence and a violation of his rights against double jeopardy.  Finding no error, we affirm.


2
Congress explicitly authorized punishment for violation of the terms of supervised release in 18 U.S.C. § 3583(e) (1994) (the court may "revoke a term of supervised release, and require the defendant to serve in prison all or part of the term of supervised release").  Moreover, this issue has been resolved against Hayden in United States v. Woodrup, 86 F.3d 359 (4th Cir.), cert. denied, --- U.S. ---, 65 U.S.L.W. 3294 (U.S. Oct. 15, 1996) (No. 96-6025).


3
We therefore affirm the findings and sentence of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Hayden was serving a period of supervised release pursuant to a prior federal conviction when he committed the offenses in question